Name: 92/555/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 7 December 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republic of Serbia and Montenegro
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-12-08

 Avis juridique important|41992D055592/555/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 7 December 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republic of Serbia and Montenegro Official Journal L 358 , 08/12/1992 P. 0018 - 0019DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 7 December 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republic of Serbia and Montenegro (92/555/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas under Decision 92/285/ECSC (1) trade in products covered by the ECSC Treaty between the European Coal and Steel Community and the Republics of Serbia and Montenegro is prohibited; Whereas it is of utmost importance to strengthen the application of the embargo on the Republics of Serbia and Montenegro; Whereas to this effect, the United Nations Security Councils, acting under Chapter VII of the Charter of the United Nations, has inoperative paragraphs 9 and 10 of Regulation 787 (1982) adopted provisions for a prohibition of transhipment of certain products through the Republics of Serbia and Montenegro, unless certain conditions are met, and for the conditions under which vessels are to be considered vessels of the Republics of Serbia and Montenegro; Whereas the Ministers, meeting within the Council in the framework of the Political cooperation, noted with concern the increasing violations and the inefficient character of current procedures; whereas they agreed on the necessity of strengthening the application of sanctions in particular in the oil sector and more generally with regard to transhipment; Whereas in these circumstances it is necessary to amend Decision 92/285/ECSC accordingly; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Article 2 (c) of Decision 92/285/ECSC is hereby amended as follows: '(c) the transhipment through the Republics of Serbia and Montenegro of commodities and products covered by the ECSC Treaty originating outside the Republics of Serbia and Montenegro and temporarily present in the territory of those Republics only for the purpose of such transhipment, provided that such transhipment is specifically authorized on a case-by-case basis by the Committee established by United Nations Security Council Resolution 724 (1991) under its "no objection" procedure.` Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 November 1992. Done at Brussels, 7 December 1992. The President D. HURD DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 7 December 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republic of Serbia and Montenegro (92/555/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas under Decision 92/285/ECSC (1) trade in products covered by the ECSC Treaty between the European Coal and Steel Community and the Republics of Serbia and Montenegro is prohibited; Whereas it is of utmost importance to strengthen the application of the embargo on the Republics of Serbia and Montenegro; Whereas to this effect, the United Nations Security Councils, acting under Chapter VII of the Charter of the United Nations, has inoperative paragraphs 9 and 10 of Regulation 787 (1982) adopted provisions for a prohibition of transhipment of certain products through the Republics of Serbia and Montenegro, unless certain conditions are met, and for the conditions under which vessels are to be considered vessels of the Republics of Serbia and Montenegro; Whereas the Ministers, meeting within the Council in the framework of the Political cooperation, noted with concern the increasing violations and the inefficient character of current procedures; whereas they agreed on the necessity of strengthening the application of sanctions in particular in the oil sector and more generally with regard to transhipment; Whereas in these circumstances it is necessary to amend Decision 92/285/ECSC accordingly; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Article 2 (c) of Decision 92/285/ECSC is hereby amended as follows: '(c) the transhipment through the Republics of Serbia and Montenegro of commodities and products covered by the ECSC Treaty originating outside the Republics of Serbia and Montenegro and temporarily present in the territory of those Republics only for the purpose of such transhipment, provided that such transhipment is specifically authorized on a case-by-case basis by the Committee established by United Nations Security Council Resolution 724 (1991) under its "no objection" procedure.` Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 November 1992. Done at Brussels, 7 December 1992. The President D. HURD